Case 18-18446-elf      Doc 367     Filed 03/17/21 Entered 03/18/21 10:45:41            Desc Main
                                   Document     Page 1 of 1



                        UNITED STATES BANKRUPTCY COURT
                        EASTERN DISTRICT OF PENNSYLVANIA

IN RE:    OAKSHIRE MUSHROOM FARM, INC.,                     :       Chapter 11
                                                            :
          OAKSHIRE MUSHROOM SALES, LLC                      :       Bky. No. 18-18446 ELF
                          Debtor                            :
                                                            :       Jointly Administered

                                  M EM O R A N D U M

       During the confirmation hearing in this case, I stated my intent of excising that portion of

§10.1 of the plan that provided for an injunction against plan interference. The confirmation

order being entered does not do so. For the benefit of the parties, I am writing to explain why.

       Closer examination of the text of §10.1 shows that the injunction is limited to “all

Persons and Entities that have held, currently hold or may hold a Claim or other debt or

liability that is discharged . . . .” (emphasis added). Under 11 U.S.C. §1141(d)(3), no

debts are discharged by confirmation of the plan. Therefore, the purported injunction does not

apply to any creditors. That being the case, it was unnecessary to add any conditions to the

confirmation order.




Date: March 17, 2021
                                      ERIC L. FRANK
                                      U.S. BANKRUPTCY JUDGE
